Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 1/3/22.  The claims are not amended.  Claims 1-13 and 23-26 are pending.
Claim Rejections - 35 USC § 103
Claims 1-13, 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tutuncu ( 2015/0150288) in view of Chawan (5759607) , Lee ( 5456934) and Oh ( 2002/0146485) .
For claim 1, Tutuncu discloses a process for preparing a pasta product.  The process comprises the steps of preparing a dough by admixing a gluten-free flour with water to from an extrudable pasta dough, extruding the extrudable pasta dough at temperature greater than 65 degrees C and thereby partially gelatinizing the ungelatinized starch to produce an extruded pasta product and drying the extruded pasta product.  The gluten-free flours include corn flour, bean flour such as black bean, lentil, pea etc.. The starch  can form a gelatinized network that provides textural firmness and rigidity  to the pasta product.  The degree of gelatinization may be controlled by controlling the amount of water available within the pasta dough for reacting with the ungelatinized starch.  The water added to make the dough can be in liquid form and steam form.  When steam is added to the flour, the steam can be injected into an extruder to which the flour is added.  Adding hot water and steam to the flour during manufacture may be useful to adjust the texture of the resultant pasta product.  For instance, using hot water and steam may yield a pasta product that is harder than a comparable product produced using cold water.  The dough is extruded at temperature greater than 60, greater than 70 or greater than 80 degrees C.  The pasta dough may be heated to a temperature sufficient to cause the ungelatinized starch in the pasta dough to gelatinize.  This may also cause protein in the pasta dough to denature and form a protein network. The gelatinized starch network and protein network may provide structure that 
	For claims 2-3, Tutuncu discloses the pasta dough can be formed into any suitable shape.  The shape may be of conventional or thin wall thickness.  Since the product has a wall and is made of starch, the pasta is bounded by wall of starch formed about an external perimeter.  Tununcu does not disclose open boundary; thus, the wall is a closed boundary.
	For claim 6, Tutuncu discloses drying the extruded pasta; it is obvious the pasta has a weight after drying.
	For claim 8, Tutuncu discloses gluten-free flour including legume flour.
	For claim 9, since Tutuncu discloses the same type of flour, it is obvious the amino acid is the same.
	For claim 10, since the same type of flour is disclosed in Tutuncu, it is obvious the same amino acid ratio is present.
	For claim 25, the pasta can have a wall thickness of .018-.028 inch which is less than .06 inches.
	For claim 26, Tutuncu discloses drying at a temperature less than 75 degrees C.
	The dried pasta may be used as a standalone product or may be incorporated into a meal kit that includes other food items.  The pasta product may also be used in thermally processed products.
( see paragraphs 0004,0006,0016,0017,0021,0022,0023,0036,0037,0039,0040, 0042,0045)
	Tutuncu does not disclose the amount of steam and the mechanical energy, incorporating into a closed container and retorting as in claim 1, the retorting condition as in claim 4, the textural firmness as in claim 5, the weight of retorted pasta as in claim 6, the soup or pasta meal as in claim 7,  the amount of protein and starch as in claim 11, the mechanical energy as in claims 12-13 and the amount of steam as in claims 23-24.

10)
Lee discloses a process for preparing retort-stable shaped food pieces.  Lee teaches to form  dough piece in an extruder under low mechanical energy.  The forming operation is carried out in conjunction with specific mechanical energy in the range of from about 6-70 watt hr/kg, preferably about 6-35 watts h/kg.  ( see col. 7-9)
	Oh discloses a pasta product.  Oh discloses the steaming process serves to partially gelatinize the starch and denatures the protein on the surface of the extruded pasta dough.  This significantly strengthens the protein-starch matrix to allow subsequent processing.  ( see paragraph 0025)
Tutuncu discloses the pasta dough can be used for further thermal processing and in a meal kit. It would have been obvious to one skilled in the art to add the step of incorporating the extruded pasta into a closed container and retorting to form a retorted pasta product as taught in Chawan in the Tutuncu process when desiring to make canned pasta meals.  The temperature for retorting in Chawan is a little lower than claimed.  However, difference in temperature doesn’t support patentability in absence of showing of criticality or unexpected result.  It would have been obvious to one skilled in the art to vary the temperature a little depending on the time and degree of retorting without affecting the overall processing.  Chawan teaches to form pasta meal and retorting in pasta sauce.  As to the textural firmness, Tutuncu  discloses in paragraph 0039 that the starch may be gelatinized to an extent sufficient to provide textural firmness that holds the pasta together. It would have been within the skill of one in the art to determine the specific textural firmness  depending on the texture desired by varying the degree of gelatinization. The textural firmness can be  affected by the extent of retorting and the  As to the amount of steam, Tutuncu discloses the water added to the dough can be in the form of liquid and steam and the steam affect the texture of the pasta.  The amount of water in the dough also control the degree of gelatinization.  Thus, taking into consideration all these factor, it would have been within the skill of one in the art to determine the amount of steam used depending on the amount of water wanted in the dough, the texture property desired and the degree of gelatinization.  The amount of steam is a result-effective variable based on the properties desired and can be determined through routine experimentation to find the optimum amount.  As to the amount of starch and protein in the flour, this can vary depending on the type of flour selected.  It would have been an obvious matter of choice to select flour having varying amount of starch and protein depending on the carbohydrate and protein content desired. As to the bi-continuous matrix of protein and starch, Tutuncu discloses net work of protein and starch obtained by gelatinization through heating.  The network of protein and starch is the same as the claimed bi-continuous matrix of protein and starch.  As .
Response to Arguments
Applicant's arguments filed 1/3/22 have been fully considered but they are not persuasive. 
In the response, applicant argues one of ordinary skill in the art would not have modified Tutuncu in view of Lee because teaches away from using steam during an extrusion process and Lee is concerned with extrusion of a mixture prepared with 20-80% gluten.  This argument is not persuasive.  The Lee reference is not used as the primary teaching.  It is only relied upon for teaching of guideline on the amount of mechanical energy utilized in an extrusion processing of dough.  Applicant has not pointed to any disclosure in Lee or submitted any evidence to show that the mechanical energy input is determined by the lack of gluten in the dough and the use of steam.  The portion pointed out by applicant does not teach against the use of steam; it only discusses the result  of temperature increase and the criticality of maintaining the temperature at the correct level. On column 7 lines 20-30, Lee discloses “ the forming operation take place under conditions such that the temperature of the dough remains in the range of from about 40-100 degrees..., more preferably from about 60-80 degrees”.  The specific mechanical energy and pressure will contribute to the increase in temperature as it is formed in shape”.  The temperature disclosed in Lee encompassed the temperature range disclosed in Tutuncu.  Thus, one skilled in the art would have readily follow the guideline of Lee with reasonable expectation of success.  A 103 rejection does not require absolute expectation of success, only reasonable expectation of success.  Applicant further argues that claim 1 requires at least 18 Wh/kg of specific energy and the guideline of Lee does not yield the requirement of claim 1.  The basis of this argument is not clear.  At least 18 Watts hour/kg encompasses 18 or higher.  Lee discloses about 6-70 watt hr/kg which includes the range claimed because the range includes 20,30, 70 etc… which are all the values included in the claimed range.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




February 15, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793